SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 22, 2011 (September 22, 2011) CHEMBIO DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 0-30379 88-0425691 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 3661 Horseblock Road Medford, NY 11763 (Address of principal executive offices) 631-924-1135 (Registrant’s Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At the Company’s annual stockholder meeting on September 22, 2011, stockholders elected directors of the Company to serve until the next annual meeting of stockholders or until their respective successors are elected and qualified.Stockholders also ratified the selection of BDO USA LLP as the Company’s independent registered certified accountants to audit the Company’s financial statements as of and for the year ending December 31, 2011, authorized the Board of Directors to determine whether to effect a reverse stock split, in a range from 5 for 1 to 15 for 1, and approved amending the Company’s 2008 Stock Incentive Plan to increase the number of shares covered by 1,000,000 A tabulation of the matters voted on at this annual stockholder meeting is set forth below. Proposal #1:– Election of Directors Kathy L. Davis Barbara D. DeBuono Peter Kissinger Dr. Gary Meller Lawrence A. Siebert For Withheld/Against Broker non votes Proposal Ratifying BDO USA LLP as the Company’s Independent Auditors for the year ending December 31, 2011 Authorize BODto determine whether to effect a reverse split Approve amendment to the 2008 Stock Incentive Plan Vote to Adjourn Or Postpone the meeting Vote on Other Business For Withheld/Against Abstain Broker non votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:September 22, 2011Chembio Diagnostics, Inc. By:/s/ Lawrence A. Siebert Lawrence A. Siebert Chief Executive Officer
